 


115 HRES 357 EH: Reaffirming the strategic partnership between the United States and Canada, recognizing bilateral cooperation that advances United States national interests, and urging increased bilateral cooperation on security, economic issues, and energy, and for other purposes.
U.S. House of Representatives
2017-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 357 
In the House of Representatives, U. S.,

December 12, 2017
 
RESOLUTION 
Reaffirming the strategic partnership between the United States and Canada, recognizing bilateral cooperation that advances United States national interests, and urging increased bilateral cooperation on security, economic issues, and energy, and for other purposes. 
 
 
Whereas history, proximity, commerce, security, and shared democratic values underpin a close relationship between the United States and Canada; Whereas this year marks 150 years of the Canadian Confederation; 
Whereas Americans and Canadians have the longest international border and one of the largest commercial relationships in the world, with $1.7 billion of trade and nearly 400,000 people crossing the shared border daily; Whereas Canada is the United States second-largest trading partner and the largest export destination for United States goods and services, and a majority of States of the United States consider Canada their top export destination, with 15 States counting Canada as their top point of origin for imports; 
Whereas the United States and Canada cooperate extensively within the North Atlantic Treaty Organization (NATO), and through a Tri-Command Framework with United States Northern Command (NORTHCOM), Canadian Joint Operations Command (CJOC), and North American Aerospace Defense Command (NORAD); Whereas Canada has been a critical ally of the United States in the global war on terror, deploying approximately 2,800 Canadian troops in the NATO-led International Security Assistance Force (ISAF) in Afghanistan from 2006–2011, the fifth-largest national contingent in the ISAF; 
Whereas 158 Canadian Armed Forces personnel bravely gave their lives while participating in the ISAF in Afghanistan; Whereas Canada has 830 Canadian Armed Forces personnel currently serving in the Middle East in support of the United States-led coalition to counter the Islamic State; 
Whereas longstanding bilateral border security cooperation between the United States and Canada protects vital United States security interests while promoting trade and travel; Whereas the Western Hemisphere Travel Initiative, Beyond the Border Initiative, United States-Canada NEXUS Trusted Traveler Program, Border Enforcement Security Taskforces (BEST), Shiprider Integrated Cross Border Maritime Law Enforcement program, Cross Border Crime Forum, Integrated Border Enforcement Teams, and United States preclearance operations conducted at eight Canadian airports enhance United States-Canadian border security efforts; 
Whereas Canada is the world’s sixth-largest petroleum producer in the world and is the United States largest foreign supplier of energy, including oil, uranium, natural gas, and electricity; Whereas Canada is the largest source of imported oil for United States refineries and while the United States produces 90 percent of the natural gas it uses, of the remaining natural gas that the United States imports, 97 percent comes from Canada; 
Whereas Canada is a net exporter of electricity to the United States, with more than 30 active electricity transmission connectors between the two countries; Whereas Canada is a strategic leader in international affairs, a member of the G7 and G20, and an important voice for democratic principles, market-oriented policies, and human rights in the United Nations, Organization for Economic Co-operation and Development (OECD), and Organization of American States; and 
Whereas, on February 13, 2017, President Donald Trump and Prime Minister Justin Trudeau of Canada held their first official meeting and reaffirmed the importance of the United States-Canadian relationship: Now, therefore, be it  That the House of Representatives— 
(1)reaffirms its robust commitment to the critical importance of the United States-Canadian partnership; (2)supports stronger trade relations with the Government of Canada and the creation of more American jobs; 
(3)encourages greater security collaboration in the areas of defense, border security, cyber-security, and Arctic security; and (4)supports an increased focus on energy security through greater energy infrastructure integration, including oil and natural gas and renewable sources, planning, and coordination. 
 
Karen L. Haas,Clerk.
